         Case 3:20-cv-00046-LPR Document 10 Filed 04/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

ORLANDO C. SMITH,                                                                 PLAINTIFF
ADC #146659

v.                            Case No. 3:20-cv-00046-LPR-JTK


MARTY BOYD, et al.                                                             DEFENDANTS


                                           ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.      (Doc. 7).    There have been no objections.    After a

careful review of the proposed findings and recommendations, as well as of the record, the Court

adopts the proposed findings and recommendations in their entirety.

       Accordingly, Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice for failure

to prosecute.

       IT IS SO ORDERED this 23rd day of April 2020.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
